Watson, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked R.F.H. (Import Spec’s Initials) by Import Specialist R. F. Hewitt (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof:
1. Consist of purse-size perfume atomizers wholly or in chief value of aluminum, not coated or plated with precious metal, and valued over $5.00 per dozen, entered on and after August 31,1963, and assessed for duty under the provisions of Item 706.55, TSUS, at the rate of 35 per centum ad valorem.
2. As imported, said atomizers are cylindrical in shape, measuring approximately 2%" in length and %" in diameter and are not, in fact, flat goods.
3. Said articles are, in fact articles of aluminum claimed dutiable under the provisions of Item 657.40, TSUS, at 19 per centum ad valorem.
*224. Subject to the approval of the Court, these protests may be deemed submitted upon this stipulation and limited to the foregoing-claims.
Accepting this stipulation as a statement of fact, we hold the items marked with the letter “A” and initialed B.F.H. by Import Specialist B. F. Hewitt, properly dutiable under Item 657.40 of the Tariff Schedules of the United States at the rate of 19 per centmn ad valorem as articles of aluminum, not coated or plated with precious metal, as claimed.
To the extent indicated, the protests are sustained. In all other respects and as to all other claims, the protests are overruled.
Judgment will issue accordingly.